--------------------------------------------------------------------------------

Exhibit 10.2
 
Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission.  Confidential
portions are marked [**].


FIRST AMENDMENT TO CO-DEVELOPMENT AND OPTION AGREEMENT


Between


Icahn School of Medicine at Mount Sinai
a nonprofit education corporation organized and existing under the laws of the
State of New York, having a principal place of business of One Gustave L. Levy
Place, New York, New York 10029 (hereinafter, “Mount Sinai”)


and


LifeMap Solutions, Inc.


a corporation organized and existing under the laws of Delaware, having a place
of business at 1301 Bay Harbor Parkway, Suite 100, Alameda, CA 94502
(hereinafter, “LifeMap”)


WHEREAS:



(A) Mount Sinai and LifeMap are parties to a certain Co-development and Option
Agreement dated May 1, 2014 (“the Co-development and Option Agreement”);




(B) Mount Sinai and LifeMap wish to extend the timeframe for negotiating and
entering into a definitive license agreement in accordance with Exhibit E of the
Co-development and Option Agreement;




(C) Mount Sinai and LifeMap wish to add Attachment A-1 defining a specific
project undertaken to fulfill the Development Activities, as defined in the
Co-development and Option Agreement;




(D) Mount Sinai and LifeMap wish to update Attachment D with specific Mount
Sinai Background Intellectual Property, and terms and conditions relating
thereto, to be utilized as part of the Development Activities;




(E) Mount Sinai and LifeMap wish to amend the Field of Use definition in the
Co-development and Option Agreement and clauses related thereto;.and




(F) Mount Sinai and LifeMap wish to amend Clause 6.1 of the Co-development and
Option Agreement to include Developed Intellectual Property in the license
grant.



NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:



1. Capitalised terms in this Amendment that are defined in the Co-development
and Option Agreement shall have the same meaning attributed to them therein,
unless otherwise defined in this Amendment.




2. The preamble hereto shall form an integral part of this Amendment.




3. The Co-development and Option Agreement and this Amendment shall be read as
one and shall represent the complete current understanding between the parties
with respect to the subject matters hereof.




4. Subject only to the modifications contained herein, the provisions of the
Co-development and Option Agreement shall remain unaltered and in full force and
effect.


 

--------------------------------------------------------------------------------

- 2 -
Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].


Definitions



5. It is hereby agreed that, as of the date of full execution hereof, Clause 1.7
shall read in its entirety as follows:



“Development Activities means the collaborative research and co-development
program described in Attachments A and A-1 to this Agreement, which are hereby
incorporated into and made a part of this Agreement.”


Expansion of the Option Term



6. It is hereby agreed that, as of the date of full execution hereof, the last
sentence in Clause 7.1 of the Co-development and Option Agreement shall be
replaced with:



“The Parties agree that they will use good faith efforts to begin negotiations
on a license, as discussed above, within sixty (60) days of the Effective Date,
and shall use reasonable efforts to agree on a form of license, based
substantially on the terms attached hereto as Attachment E, on or before [**].”



7. It is hereby agreed that, as of the date of full execution hereof, the first
sentence in Clause 7.2 of the Co-development and Option Agreement shall be
replaced with:



“If LifeMap and Mount Sinai fail to execute a license agreement [**], or such
additional time period as the Parties shall reasonably agree in writing, either
Party may initiate a mediation process through which the Parties shall endeavor
to arrive at a mutually agreeable license agreement in accordance with the
provisions set forth in Attachment E, with the assistance of a sole mediator to
be agreed upon by the Parties, or if the Parties are unable to agree on a
mediator, one shall be appointed by the American Arbitration Association, or
other similar association mutually agreed upon.”


Attachment A-1



8. It is hereby agreed that, as of the date of full execution hereof, the
following is added as Attachment A-1 of the Co-development and Option Agreement:



“As part of the Development Activities, the Parties have undertaken a project to
demonstrate the potential feasibility of using a smartphone application for
improving clinical asthma management (“Asthma App”), and such project may
include a clinical study approved by the Mount Sinai IRB to be conducted by
Mount Sinai researchers and/or clinicians. The Asthma App will include
educational materials and is meant to educate patients about asthma, treatments,
and the importance of adherence and will include reminders to patients to take
their medications and will monitor adherence. It will assess the patient's
disease condition at intake and at monthly intervals over six (6) months using a
quality of life questionnaire.  The Asthma App is intended for clinical research
use only and will be given away for free in the Apple Store and is intended to
pioneer a new approach to performing clinical studies on a very large scale at
low cost by leveraging the power of mobile applications for cost-effective
patient recruiting, e-consenting, and study participation.  This project is part
of a relationship with Apple, Inc. and the Parties have entered into a
three-party Framework and Source Code License Agreement by and between Mount
Sinai, LifeMap, and Apple, Inc. effective February 16, 2015 whereby the Parties
provide Apple, Inc with specifications to build an iOS application layer focused
on asthma and Apple, Inc provides the Parties with access to a third-party
coding contractor and access to Apple Inc.’s proprietary framework(s) of health
and fitness research-related application programming interfaces for the iOS
operating system and proprietary, content-neutral implementation software.  The
Parties acknowledge and agree that the posting of the Asthma App in the Apple
Store for the purposes of clinical research in accordance with the project
described in this Attachment A-1 does not constitute commercial use and LifeMap
does not require a commercial license in accordance with Exhibit E to Mount
Sinai’s interest in and to the Asthma App for such clinical research. 
Notwithstanding the foregoing, the Parties acknowledge and agree that any use
other than the foregoing of the Asthma App by LifeMap would require such
commercial license to Mount Sinai’s interest in and to the Asthma App.”
 



--------------------------------------------------------------------------------

- 3 -
Certain information has been omitted under a request for confidential treatment,
and the omitted information has been filed with the Commission. Confidential
portions are marked [**].


Attachment D



9. It is hereby agreed that, as of the date of full execution hereof, the
following is added to Exhibit D of the Co-development and Option Agreement:



“The Parties hereby add the following as Mount Sinai Background Intellectual
Property:


“Educational videos about asthma and asthma inhalers licensed to LifeMap
(“Licensed Content”) by the MS/NJH Administrative Services, LLC in accordance
with the Non-Exclusive License Agreement by and between LifeMap and MS/NJH
Administrative Services, LLC, effective March 6, 2015.  The Parties acknowledge
and agree that such Licensed Content is solely intended for use in the
Development Activities outlined in Attachment A-1.  The Parties further
acknowledge and agree that such Licensed Content is separate from the class of
Mount Sinai Background Intellectual Property for which LifeMap is granted an
option to license in accordance with Section 7.1 and Attachment E.  Should
LifeMap desire additional rights, including commercial use, in and to the
Licensed Content, such license shall be negotiated at the discretion of the
MS/NJH Administrative Services, LLC and shall be subject to its own terms and
conditions independent of those outlined in Attachment E.”


Amendment of the Field of Use



10. It is hereby agreed that, as of the date of full execution hereof, Clause
1.12 of the Co-development and Option Agreement, shall be replaced by the
following:



“Field of Use means (i) Consumer applications (including, for clarity, Internet,
Web-based, mobile user and Mobile User Applications, databases and software
products), based on interpretation and/or presentation of Wide Scale Health
Related Information; and (ii) Consumer and/or research applications (including,
for clarity, Internet, Web-based, mobile user and Mobile User Applications,
databases and software products) that utilize clinical data and other
information of individuals relating to human disease, health and/or wellness for
monitoring and maintenance of Asthma and Chronic Obstructive Pulmonary Disease.”



11. It is hereby agreed that, as of the date of full execution hereof, in
Attachment E of the Co-development and Option Agreement, the first paragraph of
the Field of Use definition shall be replaced with:



“Consumer applications (including, for clarity, Internet, Web-based, mobile user
and Mobile User Applications, databases and software products), based (i) on
interpretation and/or presentation of Wide Scale Health Related Information; and
(ii) Consumer and/or research applications (including, for clarity, Internet,
Web-based, mobile user and Mobile User Applications, databases and software
products) that utilize clinical data and other information of
individuals relating to human disease, health and/or wellness for monitoring and
maintenance of Asthma and Chronic Obstructive Pulmonary Disease. Wide Scale
Health Related Information is defined as one or more components of genetic
information, clinical data and other information of individuals relating to
human disease, health and/or wellness, in which the genetic information
component (if such component is available) [**].  As an example:”
 



--------------------------------------------------------------------------------

- 4 -

12. It is hereby agreed that, as of the date of full execution hereof, Clause
7.4 of the Co-development and Option Agreement shall be replaced in its entirety
by the following:



“During the term hereof, neither Mount Sinai nor any Affiliate of Mount Sinai
will knowingly enter into any agreement with a commercial third party with
respect to activities that are within the Field of Use defined in Section 1.12
(i) where such agreement would commit a Committed Participant to participate in
such activities; provided, however ,that the Parties acknowledge and agree that
a Committed Participant can recuse him/herself from the Development Activities
at any time during the term hereof.  The Parties further acknowledge and agree
that following such recusal, Mount Sinai is free to enter into any agreement
with a commercial third party with respect to activities that are within the
Field of Use defined in Section 1.12 (i) where such agreement commits the
recused Committed Participant to participate in such activities; provided that
the recused Committed Participant will not utilize the Results in part or in
whole for activities in the Field of Use defined in Section 1.12 (i) with any
commercial third party other than as may permitted under the definitive license
agreement in accordance with Attachment E.”


Amendment to Clause 6.1



13. It is hereby agreed that, as of the date of full execution hereof, Clause
6.1 of the Co-development and Option Agreement, shall be replaced by the
following:



Each Party hereby grants the other Party a world-wide, royalty-free,
non-exclusive, non-sublicenseable (except to Affiliates) license, during the
term of this Agreement, to use such Party’s Developed Intellectual Property and
Background Intellectual Property, as listed in Attachment D, as may be amended
in a writing executed by the Parties from time to time, solely to the extent
necessary to undertake the Development Activities


SIGNATURES TO FOLLOW
 



--------------------------------------------------------------------------------

- 5 -
IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the
dates indicated below.


For   ICAHN SCHOOL OF MEDICINE AT MOUNT SINAI
 
for   LIFEMAP SOLUTIONS, INC.
Signature
s/ Sybil Lombillo
 
Signature
s/Kenneth Elsner
Name
Sybil Lombillo, Ph.D., J.D.
 
Name
Kenneth Elsner
Title
Director, Intellectual Property
and Asset Development
 
Title
CFO
           
March 7, 2015
   
3/7/15



READ AND ACKNOWLEDGED:


s/Eric Schadt
 
Eric Schadt
 

 



--------------------------------------------------------------------------------